Citation Nr: 0104654
Decision Date: 02/15/01	Archive Date: 03/12/01

DOCKET NO. 94-18 898               DATE FEB 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to service connection for coronary heart disease
and/or mitral valve prolapse manifested by chest pain.

2. Entitlement to service connection for gastrointestinal
disability characterized as gastroenteritis.

3. Entitlement to an increased evaluation for post-inflammatory
hyperpigmentation, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Christopher B. Moran, Counsel 

INTRODUCTION

The veteran had active service from September 1968 to September
1972: November 1972 to July 1975; and from January 1976 to April
1991.

The issues on appeal arose from an original Department of Veterans
Affairs (VA) Regional Office (RO) rating decision in February 1992.

The record shows that the veteran also appealed with respect to the
issues of entitlement to service connection for open angle glaucoma
(claimed as optic disc condition) and allergic conjunctivitis
(claimed as dry eve condition). However, the RO granted service
connection in August 1995 and therefore those matters are no longer
considered topics for appellate review. See Grantham v. Brown. 114
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service
connection is granted during the pendency of the appeal, a second
notice of disagreement must thereafter be timely filed to initiate
appellate review of the claim concerning the compensation level
assigned for the disability); see also Barrera v. Gober, 122 F.3d
1030 (Fed. Cir. 1997). Moreover, in April 1999, the veteran
withdrew from appellate consideration the issues of entitlement to
service connection for otitis externa and entitlement to increased
evaluations for prostatitis and atrophy of the testicles. See 38
C.F.R. 20.204 (2000). Accordingly, the Board's jurisdiction is
limited to the issues as noted on the title page.

A preliminary review of the record shows that pertinent evidence
noted in the veteran's service medical records, as well as the post
service treatment records, raise the inferred issues of entitlement
to service connection for essential hypertension and disability of
noncardiac origin manifested by chest pain including

- 2 -

costochondritis. Since such issues have not been developed for
appellate, and insofar as they are not inextricably intertwined
with the certified issues on appeal, they are referred to the RO
for formal adjudicatory action. See Godfrey v. Brown, 7 Vet. App.
398 (1995).

The issue of entitlement to service connection for gastrointestinal
disability including gastroenteritis, and the issue of entitlement
to an increased evaluation for post-inflammatory hyperpigmentation
will be addressed in the remand section of this decision.

FINDING OF FACT

Comprehensive cardiovascular diagnostic work-ups both in and
subsequent to service fail to demonstrate the presence of service-
related coronary artery disease and/or mitral valve prolapse
manifested by associated chest pain.

CONCLUSION OF LAW

Coronary artery disease and/or mitral valve prolapse manifested by
associated chest pain were not incurred in or aggravated by active
service; nor may such be presumed to have been incurred in service.
38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1154(b); Veterans Claims
Assistance Act of 2000, Pub.L. No. 106- 475, 4.114 Stat. 2096)
(2000) (to be codified as amended at 38 U.S.C.A. 5102. 5103, 5103A,
and 5107); 38 C.F.R. 3.303(d), 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on almost continuous active duty from September
1968 to April 1991. During that time he served in Vietnam and was
awarded the Combat Action Ribbon.

The veteran's service medical records, to include an enlistment
examination dated in August 1968 and up until a November 1974
report of physical examination are nonrevealing for any pertinent
cardiovascular findings. The November 1974 examination report
included note of a normal heart with a prominent left ventricle
impulse, an ejection murmur and a third heart sound.

On follow-up evaluation in early December 1974, it was noted that
the veteran was found to have had a murmur for the first time on an
earlier dated annual physical examination. He had been asymptomatic
without any pertinent history including previous murmur. Impression
was cardiac murmur-consider myocardial infarction. He was placed on
light duty status and referred to the cardiology clinic for
examination.

In late December 1974, the veteran underwent a cardiovascular
examination. He stated that he never had an illness with symptoms
suggestive of rheumatic fever or chorea. He vaguely described
discomfort or "shortness of breath feeling" in the left lower
anterior chest and left hypogastrium sometimes on exertion (running
or lifting) but was not constant. It was noted that submitted chest
X-rays and electrocardiogram were considered within normal limits
(P waves were considered questionable, but not diagnostic). Repeat
electrocardiogram was within normal limits. P waves were considered
normal at that time. Simultaneous electrocardiogram,
photocardiogram, angiocardiography and echocardiograms from the
aortic valve and aorta, left atrium, right ventricle,
interventricular septum, left ventricle, mitral valve and tricuspid
valve were within normal limits.

- 4 -

Physical examination reports of July 1975, July 1976 and November
1977 were silent for any pertinent heart-related findings with
associated chest pain.

In November 1984, the veteran was seen for complaints of a two-
month history of sharp right-sided chest pain that was nonradiating
lasting three-to-four hours and resolving spontaneously. An
electrocardiogram was considered within normal limits as was a
chest X-ray. No evidence of cardiovascular disease was noted.

Subsequently dated service medical records through March 1991, to
include a report of a retirement examination in February 1990, were
silent for evidence of coronary artery disease and/or mitral valve
prolapse with associated chest pain. Negative treadmill stress
testing was indicated. The veteran's chest pain was considered
atypical and attributed to costochondritis.

A July 1991 post-service VA general medical examination report
reflects a diagnosis of probable mitral valve prolapse mild, stated
not to be related to military activity; and. indicates there was no
evidence of coronary artery disease. The veteran was referred to
cardiology for a work-up. An August 1991 cardiology work-up to
include electrocardiogram revealed doubtful coronary artery
disease. A stress exercise test was suggested. A November 1991
stress exercise tolerance test was negative.

A July 1992 private cardiac catheterization report was normal with
no evidence of coronary artery disease. The veteran's chest pain
was without any clear-cut evidence of an ongoing myocardial
ischemia.

A November 1994 VA cardiovascular examination revealed a long
history of atypical, probable noncardiac chest pain. It was noted
that the veteran had a very good exercise tolerance. Exercise
treadmill test was negative. Examination revealed a regular heart
rate and rhythm without murmur. Also noted was the fact that the
veteran had a history of having been told that he might have mitral
valve prolapse. The examiner noted that this was evidently an
assumption based on auscultatory findings. The examiner noted that
the current examination findings did

- 5 -

not suggest such diagnosis and that the results of the ordered
echocardiogram were not available at that time. Work-up of non-
cardiac chest pain was suggested. 

In November 1994, the veteran attended a hearing before a hearing
officer at the RO. A copy of the hearing transcript is on file. The
veteran noted that during service, he complained of severe chest
pain but no definitive diagnosis was made although possible
costochondritis and mitral valve prolapse were diagnosed.
Transcript at 19. The veteran noted that he could not recall anyone
ever telling him that he had a diagnosis of coronary artery
disease. Transcript at 34. He noted that one of the military
doctors that he went to stated that he should have further
evaluation because in his opinion it could be that but he did not
elaborate on it. Transcript at 35.

A December 1994 echocardiogram report shows normal findings
including the mitral valve and its supporting structures. The final
diagnoses were normal left ventricular systolic function; normal
cardiac chamber size and no valvular heart disease. A December 1994
electrocardiogram was normal.

March 1995 hospital records from the Regional Hospital at March Air
Force Base shows the veteran was seen by the emergency service for
complaints of persistent left chest pain not associated with any
underlying cardiovascular pathology. A chest X-ray indicated
cardiomegaly that was probably secondary to positioning. An
electrocardiogram revealed a sinus bradycardia without acute
changes. The impression was chest pain.

A May 1995 private myocardial perfusion scan, stress and resting
report revealed essentially normal "resting" myocardial perfusion
images.

A private prescription form of May 1995 P.M.M., M.D., shows the
veteran was taking Nitro-Bid. It was noted that he was also taking
aspirin.

In a May 1995 statement, P.M.M., M.D., noted receiving the report
of cardiac perfusion imaging study undertaken that month. He noted
that the report revealed a very small area of ischemia in the
distal anterolateral wall adjacent to the apex. He

- 6 -

noted that in view of the small size of the defect on the scan, the
atypical nature of the pain and the absence of ST-segment changes
on the treadmill test, he recommended continued medical management
at that time. He noted that if the symptoms increased. there would
be a need to consider coronary angiography. He recommended low dose
nitrate therapy and aspirin.

A July 1997 VA cardiovascular examination report shows the examiner
noted the veteran's long history of atypical chest pain. The
discomfort began in 1985. It occurred occasionally after exercise.
It was noted that the veteran's cardiovascular risk factors
included his age and the fact that he was a male. The veteran
denied positive family history of coronary artery disease. It was
noted that an electrocardiogram in July 1997 was normal. The
examiner also noted that an earlier exercise treadmill test done in
July 1994 demonstrated a normal exercise capacity on a ramp three
protocol. The diagnosis was very atypical, really nonanginal chest
pain for the last 10 years. The examiner noted the veteran had few
cardiovascular risk- factors and a history inconsistent with
angina, and negative exercise treadmill and echocardiograms. The VA
examiner stated that the etiology of the veteran's chest pain was
unclear.

The veteran was to be scheduled for a repeat exercise treadmill
test since the last study in 1994. The examiner noted that if the
test was negative, he would recommend to the veteran that no
further evaluation be undertaken. The examiner noted that he
offered to perform cardiac catheterization if the veteran would
like to put the matter of coronary artery disease entirely to rest.
An echocardiogram that was normal. There was no evidence of mitral
valve prolapse.

The July 1997 examiner further noted that certainly if the
veteran's exercise treadmill test was abnormal in the future, that
the diagnosis of coronary artery disease should be reconsidered. A
follow-up exercise tolerance test in September 1997 was normal with
excellent results. It was noted that no further evaluation was
suggested unless the clinical situation changed.

- 7 -

Preliminary Matters

In reaching its decision herein the Board has considered that
Congress recently passed the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying the
adjudication of all pending claims.

The law provides that upon receipt of a complete or substantially
complete application. the Secretary shall notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. The Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475. 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified as amended at 38 U.S.C. 5103A). The
law further provides that the Secretary shall make reasonable
efforts to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.
Id., (to be codified as amended at 38 U.S.C.A. 5103A(a)(1)-(3)).
The law provides that VA assistance shall include providing a
medical examination or obtaining a medical opinion when such an
examination or opinion is necessary to make a decision on the
claim. An examination is deemed "necessary" if the evidence of
record (lay or medical) includes competent evidence that the
claimant has a current disability, or persistent or recurrent
symptoms of disability; and indicates that the disability or
symptoms may be associated with the claimant's active military,
naval, or air service; but does not contain sufficient medical
evidence for the Secretary to make a decision on the claim. Id.,
(to be codified as amended at 38 U.S.C.A. 5103A(d)).

In this case, the Board finds that the veteran is not prejudiced by
its consideration of his claim pursuant to this new legislation
insofar as VA has already met all obligations to the veteran. The
veteran has had relevant VA examinations, the RO has obtained
private and VA records relevant to treatment and evaluation of the
complained-of cardiac problems, and, the veteran has been offered
the opportunity to submit evidence and argument on the merits of
the issues on appeal. The Board officially notes that a variety of
extensive medical records have been associated with the veteran's
claims folder. They include his service medical records, private

and VA medical records, including reports of VA special
cardiovascular examinations and a copy of a hearing transcript. The
evidence of record provides a complete basis for addressing the
merits of the veteran's claim at this time.

In view of the foregoing, the Board finds that the veteran will not
be prejudiced by its actions and, as VA has made reasonable efforts
to obtain evidence necessary to substantiate the veteran's claim,
no further assistance is required to comply with the duty to assist
as mandated under the Veterans Claims Assistance Act of 2000.

Criteria

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1110, 1131. If the
disability is coronary disease or valvular heart disease and it is
manifested to a compensable degree within one year following
separation from active duty, service connection may be granted. 38
U.S.C.A. 1101, 1112, 1113. 1131. 38 C.F.R. 3.307, 3.309.
Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

In determining whether an injury or disease was incurred in or
aggravated in service, the evidence in support of the claim is
evaluated based on the places, types and circumstances of service
as shown by the service records, the official history of each
organization in which the veteran served, the veteran's medical
records, and all pertinent medical and lay evidence. 38 U.S.C.A.
1154(b); 38 C.F.R. 3.303(a), 3.304.

Even where there is a lack of official records to corroborate that
an injury or disease was incurred or aggravated during service
(including a period of combat), VA is required to accept as
sufficient proof of service connection satisfactory lay or other
evidence that an injury or disease was incurred or aggravated
during such period of service, if the evidence is consistent with
the circumstances, conditions, or

9 -

hardships of such service. 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a),
3.304. Collette v. Brown, 82nd F.3d, 389 (Fed. Cir. 1996).

The law provides that the Secretary shall consider all information
and lay and medical evidence of record in a case before the
Secretary with respect to benefits under laws administered by the
Secretary. When there is an approximate balance of positive and
negative evidence regarding any issue material to the determination
of a matter, the Secretary shall give the benefit of the doubt to
the claimant. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 4, 114 Stat. 2096. 2098-99 (2000) (to be codified as
amended at 38 U.S.C. 5107), Gilbert v. Derwinski. 1 Vet. App. 49
(1990). To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert. 1 Vet. App. at 54.

Analysis

The veteran primarily maintains that he developed coronary artery
disease and/or mitral valve prolapse during active duty, as
manifested by complaints of chest pain. The Board recognizes that
the veteran, without question, rendered honorable combat service in
Vietnam as demonstrated by his Combat Action Ribbon. Therefore, the
provisions of 38 U.S.C.A. 1154(b) concerning veterans engaged in
combat with the enemy are for consideration and will be discussed
herein below.

Combat veterans are afforded special consideration and are given
the benefit of the doubt in disability cases, i.e., in the case of
any veteran who engaged in combat with the enemy in active service,
satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient
proof of service incurrence if the evidence is consistent with the
circumstances, conditions or hardships of such service even though
there is no official record of such incurrence or aggravation in
such service, and, to that end, every reasonable doubt shall be
resolved in favor of the veteran. See 38 U.S.C.A. 1154(b); 38
C.F.R. 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir.
1996).

- 10-

Where a veteran has established that he is a combat veteran.
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out the
correct application of 8 U.S.C.A. 1154(b), requiring a three-step,
sequential analysis: 1) Has the claimant produced "satisfactory lay
or other evidence of such injury or disease." "Satisfactory
evidence" is defined as "credible evidence that would allow a
reasonable fact finder to conclude that the alleged injury or
disease was incurred in or aggravated by the veteran's combat
service"; 2) Is the proffered evidence consistent with the
circumstances, conditions, or hardships of such service"; and 3)
Once these the first two steps are met, the Secretary will accept
the combat veteran's evidence as sufficient proof of service
incurrence, even if no official record of such incurrence exists,
unless the government can met the burden of showing "clear and
convincing evidence to the contrary." Collette, 82 F.3d at 393.

It must be noted however that the presumption afforded under 38
U.S.C.A. 1154(b) deals only with the question of whether a
particular disease or injury occurred in service, that is, what
happened then, and not the question of either current disability or
nexus to service, as to both of which competent medical evidence is
generally required. In short. the above-cited provisions do not 
presumptively establish service connection for a combat veteran;
rather, they relax the evidentiary requirements for determining
what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162
(1997); see also Wade v. West, 11 Vet. App. 302 (1998); Velez v.
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. App. 521,
524 (1996).

The Board does not dispute the veteran's account of in-service and
continuing chest pains. However, the question at issue is whether
the veteran has a current cardiac disability attributable to his
period of service. The Court has clarified that the presumptions of
38 U.S.C.A. 1154(b) are applicable to the in-service incurrence
prong of the Caluza test, but not to the elements of current
disability or nexus between a current disability and service.
Kessel v. West., 13 Vet. App. 9, at 17-18 (1999).

In reviewing the veteran's current claim the Board recognizes that
a myocardial infarction was suspected in service and probable
mitral valve prolapse was reported on an initial post-service VA
general medical examination in 1991. Later testing in 1991 was
interpreted as negative or revealing only "doubtful" coronary
artery disease. Here the Board acknowledges that private medical
evidence from P.M.M., M.D., includes note of a small area of
ischemia and recommended medical management. However. related
comprehensive diagnostic cardiovascular work-ups in service and
following final retirement from active duty including VA
cardiovascular examinations in November 1994 and July 1997 fail to
demonstrate the presence of coronary artery disease and/or mitral
valve prolapse manifested by chest pain. Records in March 1995
specifically indicate that the veteran's chest pain was considered
atypical and of noncardiac origin. Also, following a normal
exercise tolerance test in September 1997 the VA examiner noted
that no further tests were suggested unless the clinical situation
changed. It further appears that the veteran declined to undergo a
cardiac catheterization as offered by a VA examiner in 1997. The
earlier dated cardiac catheterization report of July 1992 was
without evidence of coronary artery disease. The record is absent
any indication of a subsequent clinical change from the absence of
coronary artery disease and/or mitral valve prolapse as
demonstrated by diagnostic testing of record as of September 1997.

The Board emphasizes that although post-service assessments have
included note of "chest pain," the Court has held that pain alone,
without a diagnosed or identifiable underlying malady or condition,
does not, in and of itself, constitute a disability for which
service connection may be granted. Sanchez-Benitez v. West, 13 Vet.
App. 282 (1999). What the medical evidence of record does not
establish is a clinical diagnosis of cardiovascular disease
attributable to the veteran's period of service.

The evidence that the veteran currently has coronary artery disease
and/or mitral valve prolapse manifested by chest pain consists of
his own contentions. As a layman, however, he is not competent to
provide evidence requiring medical expertise. See Grottveit v.
Brown. 5 Vet. App. 91, 93) (1993)); Espiritu v. Derwinski. 2 Vet.
App. 492, at 494 (1992).

12 -

In Hickson v. West, 12 Vet. App. 247 (1999), the Court concluded
that in order to prevail on the issue of service connection on the
merits, "there must be medical evidence of a Current disability,"
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992): medical or,
in certain circumstances, lay evidence of in-service incurrence or
aggravation of a disease or injury, and medical evidence of a nexus
between the claimed in-service disease or injury and the present
disease or injury. See Caluza [v. Brown. 7 Vet. App. 498, 506
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer
v. Brown, 7 Vet. App. 379. 384 (1995); Grottveit [v. Brown, 5 Vet.
App. 91. 93 (1993)]." Hickson at 253.

In any case, a claim for service-connection for a disability must
be accompanied by competent evidence which establishes that the
claimant currently has the claimed disability. Absent proof of a
present disability there can be no valid claim. See, e.g., Gilpin
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992) , Rabideau v. Derwinski. 2 Vet. App. 141, 144 (1992).

In this case comprehensive diagnostic cardiovascular examinations
of record fail to currently demonstrate the presence of coronary
artery disease and/or mitral valve prolapse manifested by chest
pain. There is, in fact, no probative medical evidence of
identified cardiovascular disability attributed to service to
warrant service connection. Accordingly, the preponderance of the
evidence is negative and against the veteran's claim of service
connection for coronary artery disease and/or mitral valve prolapse
manifested by chest pain. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be
codified as amended at 38 U.S.C. 5107); Gilbert, supra. The appeal
is denied.

ORDER

Service connection for coronary artery disease and/or mitral valve
prolapse manifested by chest pain is denied.

REMAND

As noted above, there has been a significant change in the law
during the pendency of this appeal in that on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Following a preliminary review of the record, the Board is of the
opinion that additional development in the form of medical evidence
is needed in order for the Board to render a legal determination on
the issue of entitlement to service connection for a
gastrointestinal disability including gastritis and the issue of
entitlement to an increased rating for service-connected post-
inflammatory hyperpigmentation.

Specifically, the Board notes that the service medical records
reveal episodes of gastrointestinal symptoms associated with
gastritis and gastroenteritis. At a recent hearing at the RO, the
veteran testified that his stomach constantly gave him problems all
through his military career and that he still has stomach problems.
The post-service evidence includes indication that a biopsy at a
private facility in March 1995 revealed unspecified gastritis and
gastroduodenitis. The complete biopsy report should be obtained for
the record. Moreover, consistent with the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified at 38 U.S.C. 5103A), the veteran
should be afforded an adequate gastrointestinal examination with
benefit of review of all pertinent evidence including the relevant
biopsy records in March 1995 in order to determine the nature,
extent and etiology of any identifiable gastrointestinal disability
including gastritis.

With respect to the increased rating claim, the Board notes that it
has been many years since the veteran was last afforded an adequate
VA dermatologic examination. Thus, the RO should arrange for him to
undergo an examination by a specialist in dermatology in order to
determine the current extent and degree of severity of his service-
connected skin disability. See Caffrey v. Brown,

- 14 -

6 Vet. App. 377 (1994); See also Hyder v. Derwinski, 1 Vet. App.
221 (1991), Littke v. Derwinski, 1 Vet. App. 90 (1990).

Moreover, because of the change in the law brought about by the
Veterans Claims Assistance Act of 2000, a remand in this case is
required for compliance with the notice and duty to assist
provisions contained in the new law. See Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Because
the RO has not yet considered whether any additional notification
or development action is required under the Veterans Claims
Assistance Act of 2000, it would be potentially prejudicial to the
veteran if the Board were to proceed to issue a decision at this
time on the remaining issues for appellate consideration. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 57 Fed.
Reg. 49.747 (1992)).

Accordingly, this case is remanded for the following:

1. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment of all
medical care providers, VA and non- VA, inpatient and outpatient,
who may possess additional records pertaining to his treatment for
gastrointestinal and/or service-connected skin disability relating
from final separation from active duty to the present. Thereafter,
the RO should make all necessary arrangements to obtain and
associate with the claims all identified records not already
associated with the file. Special emphasis should be placed upon
obtaining the complete biopsy report pursuant to the
esophagogastroduodenoscopy undertaken at Riverside Community
Hospital in March 1995 for gastritis and gastroduodenitis. The RO
should notify the veteran as to the unavailability of any
identified relevant records.

- 15 -

2. The veteran is otherwise advised he has the right to submit
additional evidence and argument on the matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

3. The RO should then arrange for a VA gastro- enterologic
examination. Any further indicated special studies should be
undertaken. The claims file and a separate copy of this remand must
be made available to and reviewed by the examiner prior an pursuant
to conduction and completion of the examination and the examiner
must annotate the examination report in this regard.

Following a review of the record and examination findings, it is
requested that the examiner render an opinion concerning the
following:

Does the veteran currently have a chronic gastrointestinal
disability including gastroenteritis?

If the veteran has a current chronic gastrointestinal disability
including gastroenteritis, is it as least as likely as not related
to service?

Any opinions expressed by the examiner must be accompanied by a
complete rationale. If an opinion is based upon speculation the
examiner should so state.

4. The RO should then arrange for a VA dermatologic examination of
the veteran. All indicated special studies should be undertaken.
The claims file to include the veteran's service medical records
and a separate copy of this remand must be made available to and
reviewed by

- 16 -

the examiner prior and pursuant to conduction and completion of the
examination and the examiner must annotate the examination report
in this regard.

Based upon a comprehensive review of the claims file including the
service medical records and the examination findings the
dermatologist should identify all symptoms and manifestations
associated with the veteran's service-connected dermatologic
disability picture, classified as post-inflammatory by  
hyperpigmentation. If additional co-existing dermatologic processes
exist, the examiner should so state and, to the extent possible,
differentiate manifestations not related to the veteran's service-
connected disability.

5. The RO must otherwise review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letters 00-87 (November
17, 2000), 00-92 (December 13, 2000), 01-02 (January 9, 2001) as
well as any pertinent formal or informal guidance that is
subsequently provided by VA, including, among other things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered.

- 17 -

6. Thereafter, the RO should review the claims file to ensure that
the above requested development has been completed in its entirety.
In particular, the RO should review the examination reports and
required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures. See Stegall
v. West, 11 Vet. App. 268 (1998).

7. After undertaking any development deemed appropriate in addition
to that specified above the RO should re-adjudicate the veteran's
claim of entitlement to service connection for gastroenteritis and
his claim of entitlement to an increased evaluation for post-
inflammatory hyperpigmentation, with consideration of the Court's
holding in Fenderson v. West. 12 Vet. App. 119 (1999) and the
provisions of )S C.F.R. 3.321(b)(1)(2000), as applicable. If any
benefit sought on appeal remains denied, the veteran and his
representative should be provided with a supplemental statement of
the case that contains notice of all relevant actions taken on the
claim for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to the issue
currently on appeal. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of  Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

J.M. Daley
Acting Member, Board of Veterans' Appeals

- 19 -



